—Appeal from order, Supreme Court, New York County (Sheila AbdusSalaam, J.), entered May 8, 2000, insofar as it granted defendant Metropolitan Life Insurance Company’s unopposed motion for summary judgment on its cross claims for common-law indemnification from defendant Lehr Construction Corp., unanimously dismissed, without costs.
The portion of the order from which defendant Lehr purports to appeal was rendered on its default (see, Shannon v City of New York, 275 AD2d 671) and is thus not appealable (CPLR 5511). Concur — Rosenberger, J. P., Williams, Wallach and Rubin, JJ.